Case 1:18-cv-09174-OTW Document 56-1 Filed 10/27/20 Page 1of3

ADDENDUM TO SETTLEMENT AGREEMENT AND RELEASE

In accordance with Section 5.10 of the Settlement Agreement and Release dated March 5,
2020, among AHRC Home Care Services, Inc. and NYSARC Inc. (“Defendants”) and
FRANCISO VILLAR (“Named Plaintiff’) (“Settlement Agreement”), the parties therein,
through their respective counsel, agree to amend the Settlement Agreement as follows:

1. Amendment to Paragraph 1.14 of Settlement Agreement

Paragraph 1.14 of the Settlement Agreement shall be deleted and replaced by the
following:

Final Approval Order. The Final Approval Order shall mean the order entered by
the Court after the Fairness Hearing approving the terms and conditions of this
Agreement, distribution of the settlement payments from the Settlement Account,
and approval of professional fees and costs. Following the distribution of
settlement checks and the check expiration period, Plaintiff will
confidentially submit to the Court copies of all endorsed, deposited and
cashed checks, and will publicly file a list of all individuals that endorsed,
deposited and cashed their checks. After such filing, the Court will issue an
Order dismissing the Litigation with prejudice.

2. Amendment to Paragraph 2.3(Q) of Settlement Agreement

Paragraph 2.3(Q) of the Settlement Agreement shall be deleted and replaced by
the following:

Responsibilities of the Administrator. The Administrator shall be responsible
for...

(Q) confirming in writing to Plaintiff's Counsel and Defense Counsel its
completion of the administration of the settlement, including a final report to
Defense Counsel setting forth the participation or lack thereof of each Class
Member along with images of each endorsed check, and a list of all individuals
that endorsed, deposited or cashed their checks.

3. Amendment to Paragraph 2.11(B) of Settlement Agreement

Paragraph 2.11(B) of the Settlement Agreement shall be deleted and replaced by
the following:

(B) At the Fairness Hearing, the Parties will request that the Court, among
other things: (1) approve the settlement and Agreement as fair, reasonable,
adequate, and binding on all Class Members who have not timely opted
out of the settlement; (2) order the Administrator to distribute the
Settlement Checks to the Class Members; (3) order the attorneys’ fees,
expenses and costs to be paid to Class Counsel out of the Settlement
Case 1:18-cv-09174-OTW Document 56-1 Filed 10/27/20 Page 2 of 3

Account; (4) order the Administrator’s fees and expenses be paid out of
the Settlement Account; (5) order the dismissal with prejudice of all Rule
23 Claims by all Class Members who did not opt-out; (6) dismiss FLSA
Claims with prejudice for FLSA Collective Members who endorsed their
settlement check(s) and/or have filed a consent to join form to join the
lawsuit, following the procedure set forth in Section 1.14; (7) order
entry of Final Dismissal following the procedure set forth in Section
1.14; and (8) retain jurisdiction over the interpretation and implementation
of this Agreement as well as any and all matters arising out of, or related
to, the interpretation or implementation of this Agreement and of the
settlement contemplated thereby.

4. Amendment to Paragraph 4.1(C) of Settlement Agreement

Paragraph 4.1(C) of the Settlement Agreement shall be deleted and replaced by
the following:

(C) All Settlement Checks shall contain, on the back of the check, the
following limited endorsement:

“RELEASE OF CLAIMS:

By endorsing this check, I consent to join the case entitled Villar v. AHRC
Home Care Services, Inc., Inc. et al., SDNY 18-cv-9174, and I hereby
release all of my claims as described in the Settlement Agreement and
Release”

Any modification or amendment of the above language by the Class
Member, at Defendants’ discretion, may not be accepted, and may void
the Settlement Check. The Administrator shall provide Defendants signed
copies of each Settlement Check after they have been cashed, together
with a list of all individuals that endorsed, deposited or cashed their
Settlement Check following the check expiration period, for the
parties to file with the Court.

5. General

(a) This Addendum to the Settlement Agreement may be executed in
counterparts and circulated electronically or by facsimile, and all counterparts, taken
together, shall constitute one and the same instrument.

[REST OF PAGE LEFT INTENTIONALLY BLANK]
Case 1:18-cv-09174-OTW Document 56-1

WE AGREE TO THESE TERMS,

Counsel to the Named Plaintiff,
FLSA Collective Plaintiffs
and Class Members: af

  

°y were an ae

we

Dated” “ed 27 Po 20

Counsel to Defendants

ay:

Arthur Robb; Esq.
Dated: 10/27/2020

 

Filed 10/27/20

Page 3 of 3
